Citation Nr: 1330025	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  11-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hypertensive heart disease.

2.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from August 1954 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued previously assigned ratings of 30 and 10 percent for hypertensive heart disease and hypertension, respectively.

In August 2013, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is associated with the electronic Virtual VA claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay in deciding the claims on appeal, the Board finds that a remand is required to obtain relevant private treatment records that the Veteran identified during the August 2013 hearing.  Specifically, he testified that he had received treatment for his disabilities on appeal from Doctors Nappala and Lazarus from Travis Air Force Base (AFB).  Those records are not associated with the paper or electronic claims file.  Therefore, on remand the AMC/RO should request those records dated from September 2008 to the present and associate them with the claims file.

The AMC/RO should also request current treatment records from the Martinez VA Outpatient Clinic (OPC) dating from May 2010 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, because the Veteran's hypertensive heart disease and hypertension disabilities were last evaluated on VA examination in March 2009, he should be afforded an additional VA examination to assess the current severity of his disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for hypertensive heart disease and hypertension since September 2008.  The AMC/RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

In particular, the Veteran should be advised to submit all private treatment records from Dr. Nappala and Dr. Lazarus from Travis AFB from September 2008 to the present.  Additionally, relevant VA treatment records from the Martinez VA OPC dated from May 2010 to the present should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  Thereafter, the Veteran should be afforded a VA heart examination to determine the severity of his hypertensive heart disease and hypertension disabilities.  The claims file must be provided to the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

3.  After undertaking any additional indicated development, the AMC/RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


